DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 02/09/2021 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 02/09/2021 & 04/01/2021.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of read threshold voltages" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Please make any required analogous changes in the dependent claims. Claims 2-7 are rejected because of their dependency to the rejected base claim 1.

Claim 8 recites the limitation "the plurality of read threshold voltages" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Please make any required analogous changes in the dependent claims. Claims 9-14 are rejected because of their dependency to the rejected base claim 8.

Claim 15 recites the limitation "the plurality of read threshold voltages" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Please make any required analogous changes in the dependent claims. Claims 16-20 are rejected because of their dependency to the rejected base claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeon et al (US10950315 FIG 2; col 8, lines 31-57 discloses plurality of different pre-read threshold voltages).
Shen et al (US20200050383 FIG 1 & 6; discloses S640 and S650 determine read voltage level and sotring the data based on the new read voltage level). 
Adachi et al (US20150234749 FIG 3; [0056] discloses writing data held in 320 with the pre-read data held in 330).
Xie et al(US20210011769 FIG 4; Step 440 discloses performing a write operation using pre-read voltage based on the data pattern). 
Goda et al (US20150378815 FIG 4; Abstract discloses programming pulses for lower page and pre-reading data for the lower page).  
Bazarsky et al (US20200118620 FIG 6; S636 discloses current read and final read threshold). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.